Exhibit 99.1 PRESS RELEASE Contact: Symmetry Medical Inc. Fred L. Hite Senior Vice President Chief Financial Officer (574) 371-2218 Investors: The Ruth Group Nick Laudico/R.J. Pellegrino (646) 536-7030/7009 nlaudico@theruthgroup.com rpellegrino@theruthgroup.com Media: Jason Rando The Ruth Group (646) 536-7025 jrando@theruthgroup.com Symmetry Medical to Report Fourth Quarter and Full Year 2009 Financial Results on February 25, 2010 Warsaw, Indiana, February 9, 2010 – Symmetry Medical Inc. (NYSE: SMA), a leading independent provider of products to the global orthopaedic device industry and other medical markets, announced today that it will release fourth quarter and full year 2009 financial results for the period ending January 2, 2010 before the market opens on Thursday, February 25, 2010. Symmetry Medical will host an accompanying conference call at 8:00 a.m. ET on Thursday, February 25, 2010. A live Web cast of the conference call will be available online from the investor relations page of the Company’s corporate website at www.symmetrymedical.com.
